      Case 2:20-cv-00509-KJM-KJN Document 4 Filed 04/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DERRICK LEWIS,                                    No. 2:20–cv–509–KJM–KJN PS

12                       Plaintiff,                    ORDER

13            v.                                       (ECF Nos. 1, 2, 3)

14   SACRAMENTO COUNTY SCHOOL
     DIST. et al.,
15
                         Defendants.
16

17
              On March 30, 2020, the magistrate judge filed findings and recommendations (ECF
18
     No. 3), which were served on the parties and which contained notice that any objections to the
19
     findings and recommendations were to be filed within fourteen (14) days. No objections were
20
     filed.
21
              The court presumes that any findings of fact are correct. See Orand v. United States,
22
     602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
23
     de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
24
     by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
25
     . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
26
     supported by the record and by the proper analysis.
27
     /////
28
                                                      1
     Case 2:20-cv-00509-KJM-KJN Document 4 Filed 04/24/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations (ECF No. 3) are ADOPTED IN FULL;
 3         2. The action is DISMISSED WITH PREJUDICE; and
 4         3. The Clerk of Court is directed to CLOSE this case.
 5   DATED: April 23, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
